                        Case 18-10512-KBO               Doc 2610        Filed 06/08/21        Page 1 of 4




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


             In re:                                                      Chapter 11

             ZOHAR III, CORP., et al.,1                                  Case No. 18-10512 (KBO)

                                     Debtors.                            (Jointly Administered)

                                                                         Hearing Date: N/A
                                                                         Objection Deadline: N/A

              DEBTORS’ MOTION TO SHORTEN NOTICE PERIOD WITH RESPECT TO THE
              DEBTORS’ MOTION, PURSUANT TO SECTION 105(a) OF THE BANKRUPTCY
               CODE AND BANKRUPTCY RULE 9019, FOR AN ORDER APPROVING AND
                        AUTHORIZING THE STIPULATION OF SETTLEMENT
                BY AND AMONG MARK G. DEGIACOMO, THE CHAPTER 7 TRUSTEE OF
                  NETVERSANT SOLUTIONS III, LLC, ZOHAR CDO 2003-1, LIMITED,
                       ZOHAR II 2005-1, LIMITED, AND ZOHAR III, LIMITED

                          The above-captioned debtors and debtors-in-possession (collectively, the

         “Debtors”) hereby file this motion (the “Motion to Shorten”), pursuant to Rule 9006(c)(1) of the

         Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 9006-1(e) of the

         Local Rules of the United States Bankruptcy Court for the District of Delaware (the “Local

         Rules”), for the entry of an order, substantially in the form attached hereto as Exhibit A,

         shortening the time for notice to consider the Debtors’ Motion, Pursuant to Section 105(a) of the

         Bankruptcy Code and Bankruptcy Rule 9019, for an Order Approving and Authorizing the

         Stipulation of Settlement By and Among Mark G. DeGiacomo, the Chapter 7 Trustee of

         Netversant Solutions III, LLC, Zohar CDO 2003-1, Limited, Zohar II 2005-1, Limited, and Zohar




         1
             The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc., New York, NY 10036.
28200286.3
                       Case 18-10512-KBO          Doc 2610      Filed 06/08/21     Page 2 of 4




         III, Limited (the “9019 Motion”), which is being filed concurrently with this motion. In support

         of this Motion to Shorten, the Debtors respectfully state as follows:

                                              RELIEF REQUESTED

                1.      The Debtors request that the Court enter an order (a) shortening the time for

         notice of the hearing to consider the 9019 Motion so that the matter may be heard at the hearing

         previously scheduled for June 22, 2021 at 1:00 p.m. (ET) (the “Hearing”), and (b) setting an

         objection deadline of June 17, 2021 at 4:00 p.m. (ET) for filing and serving any objections to the

         9019 Motion.

                                       BASIS FOR RELIEF REQUESTED

                2.      The Bankruptcy Rules require twenty-one (21) days’ notice prior to the hearing

         date on motions for the approval of the compromise or settlement of claims. See Fed. R. Bankr.

         P. 2002(a)(2)-(3). Pursuant to Local Rule 9006-1(e), however, such period may be shortened by

         order of the Court upon written motion specifying the exigencies supporting shortened notice.

                3.      Sufficient cause exists to justify shortening the notice period for the Hearing to

         consider the 9019 Motion. By the 9019 Motion, the Debtors seek approval of the Stipulation of

         Settlement, whereby the Zohar Funds (as described in the 9019 Motion) have agreed to accept

         payment of $75,000.00 as final and full satisfaction of its claim against Netversant Solutions III,

         LLC. In light of the extremely limited assets in the Netversant Solutions III, LLC (“Netversant”)

         bankruptcy estate, and the costs attendant to litigating the disputes that have been raised in that

         case with respect to the Debtors’ claims against Netversant, an expeditious resolution of the

         Debtors’ interests in those cases, as well as the related settlements that will be put before the

         Massachusetts bankruptcy court, will be in the best interests of these Debtors’, all as more fully

         described in the 9019 Motion. The Debtors have moved expeditiously to negotiate and

         document this settlement and prepare papers to approve the settlement. However, the Chapter 7
28200286.3
                      Case 18-10512-KBO           Doc 2610      Filed 06/08/21      Page 3 of 4




         Trustee in the Netversant case required in the settlement that the Debtors use commercially

         reasonable best efforts to obtain this Court’s approval by June 30, 2021.

                4.      There is currently an omnibus hearing scheduled for June 22, 2021, and the

         Debtors are requesting permission to schedule the 9019 Motion for that hearing. The Debtors

         propose that the Court establish a deadline of June 17, 2021, to object to the 9019 Motion,

         thereby giving such parties nine (9) days to respond to the 9019 Motion, while allowing the

         Debtors sufficient time to address any responses that may be filed to the 9019 Motion. The

         Debtors believe that interested parties will have reasonable notice of the 9019 Motion prior to the

         proposed objection deadline and requested Hearing date.

                5.      In light of the foregoing, allowing the 9019 Motion to be heard on shortened

         notice is appropriate and is in the best interest of the Debtors and their stakeholders.



                                     [remainder of page left intentionally blank]




28200286.3
                      Case 18-10512-KBO          Doc 2610      Filed 06/08/21     Page 4 of 4




                        WHEREFORE, the Debtors respectfully request the entry of an order,

         substantially in the form as attached hereto as Exhibit A, (a) shortening the time for notice of the

         hearing to consider the 9019 Motion so that the matter may be heard at the hearing previously

         scheduled for June 22, 2021 at 1:00 p.m. (ET), and (b) setting a deadline of June 17, 2021 at 4:00

         p.m. (ET) for filing and serving any objections to the 9019 Motion.

         Dated: Wilmington, Delaware           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                June 8, 2021
                                               /s/ Ryan M. Bartley
                                               James L. Patton, Jr. (No. 2202)
                                               Robert S. Brady (No. 2847)
                                               Michael R. Nestor (No. 3526)
                                               Joseph M. Barry (No. 4421)
                                               Ryan M. Bartley (No. 4985)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253
                                               Email: jpatton@ycst.com
                                                      rbrady@ycst.com
                                                      mnestor@ycst.com
                                                      jbarry@ycst.com
                                                      rbartley@ycst.com

                                               Counsel to the Debtors and Debtors-in-Possession




28200286.3
